COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Ex Parte Donald Wayne Herod

Appellate case number:      01-15-00494-CR

Trial court case number:    0677275

Trial court:                County Criminal Court at Law No. 2 of Harris County

       On June 30, 2015, the trial clerk filed a supplemental clerk’s record with the
amended trial court’s certification of the right of appeal of the April 21, 2015 denial of
the habeas application, filed by the pro se appellant, Donald Wayne Herod. On August
27, 2015, this Court had abated this appeal and requested a second supplemental clerk’s
record be filed with findings of fact and conclusions of law regarding the habeas denial
and to address appellant’s July 10, 2015 motion for appointment of counsel. On October
13, 2015, appellant filed a second pro se motion for appointment of appellate counsel.
        On December 11, 2015, a compliant second supplemental clerk’s record with the
trial court’s findings, conclusions, and order, signed on December 8, 2015, was filed.
The trial court, among other things, found that appellant’s habeas application did not
meet the requirements under Articles 11.072 or 11.073, and that the appointment of
counsel was not required in the interest of justice. See TEX. CODE CRIM. PROC. ANN. art.
1.051(d)(3), 11.072, § 7(a), 11.073(a) (West Supp. 2014).
        Accordingly, we REINSTATE this case on this Court’s active docket and DENY
appellant’s July 10, 2015 and October 13, 2015 motions for counsel. Because appellant
filed a pro se brief on June 17, 2015, his supplemental brief, if any, is ORDERED to be
filed no later than 20 days from the date of this order. See TEX. R. APP. P. 2, 31.1. The
State’s appellee’s brief, if any, is ORDERED to be filed no later than 20 days from the
filing of the supplemental brief. If the supplemental or appellee’s briefs are not timely
filed, this Court will set the appeal for submission without further briefs. See id. 31.1.
       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                   
Date: December 15, 2015